Filed 1/12/15 P. v.Thomas CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B258025

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA417988)
         v.

BRANDON ELLIS THOMAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Drew E. Edwards, Judge. Affirmed.


         James M. Crawford, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler and Lance E. Winters,
Assistant Attorneys General, Victoria B. Wilson and Margaret E. Maxwell, Deputy
Attorneys General, for Plaintiff and Respondent.


                              _____________________________________
       Brandon E. Thomas pled no contest to one count of assault by force likely to
produce great bodily injury (Pen. Code, § 245, subd. (a)(4)) as part of a plea agreement
which sentenced him to the low term of two years in state prison. Thomas contends on
appeal that the trial court violated the prohibition against ex post facto laws under the
state and federal constitutions when it also imposed a $300 restitution fine under Penal
Code section 1202.4.1 There is no merit to this contention.
       During the plea colloquy, the prosecutor advised Thomas, among other things, that
“[y]ou’ll have to pay a restitution fine of $300.” When asked whether he understood all
the consequences of his plea, Thomas replied, “yes.” The record clearly shows the $300
restitution fine is part of the plea agreement and is valid. (People v. Soria (2010) 48
Cal. 4th 58, 65, fn. 6 [“defendants are free to negotiate the amount of restitution fines as
part of their plea bargains”]; People v. Crandell (2007) 40 Cal. 4th 1301, 1307 [“‘the
parties must adhere to the terms of a plea bargain’”].)
                                      DISPOSITION
       The judgment is affirmed.




                                                          BIGELOW, P.J.
We concur:


                     RUBIN, J.




                     FLIER, J.




1
       Penal Code section 1202.4, subdivision (b) requires every person convicted of a
crime to pay a restitution fine unless the trial court “finds compelling and extraordinary
reasons for not doing so and states those reasons on the record.”

                                              2